United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 30, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-50412
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BILLY JOEL GIBSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1731-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy Joel Gibson pleaded guilty to one charge of possession

of 100 or more kilograms of marijuana with intent to distribute

and was sentenced to serve 60 months in prison and a four-year

term of supervised release.    Proceeding pro se, Gibson appeals

his conviction and sentence.

     Gibson contends that his plea was involuntary because he was

rendered incompetent by his medications and because he was not

given sufficient time to read the plea agreement.    Because this

claim was not presented to the district court, we review it for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50412
                                 -2-

plain error only.    See United States v. Brown, 328 F.3d 787, 789

(5th Cir. 2003).    Gibson has failed to adduce sufficient facts to

show that there is reason to doubt his competence or to show that

his plea was otherwise involuntary.    See Blackledge v. Allison,

431 U.S. 63, 74 (1977); United States v. Williams, 819 F.2d 605,

609 (5th Cir. 1987) (competency standard).

     Gibson also argues that his plea agreement was breached

because he did not receive the sentence he was promised and

because the Government did not make certain sentencing

recommendations.    These arguments, which are reviewed for plain

error only, are unavailing.     See United States v. Reeves, 255

F.3d 208, 210 (5th Cir. 2001).    The plea agreement makes no

promise of a certain sentence, and the Government complied with

the agreement’s provisions concerning sentencing recommendations.

See id.; see also United States v. Price, 95 F.3d 364, 367 (5th

Cir. 1996).   Gibson has failed to carry his burden of showing a

breach of the plea agreement.    See Price, 95 F.3d at 367.

     Gibson raises several claims challenging his sentence.     As

the Government notes, these claims are precluded by the appellate

waiver clause in Gibson’s plea agreement.    Because the record

reflects that Gibson validly waived his appellate rights, it is

appropriate to enforce the clause.    See Blackledge, 431 U.S. at

74; United States v. Baymon, 312 F.3d 725, 729 (5th Cir. 2002).

We thus decline to consider Gibson’s sentencing claims.
                             No. 05-50412
                                  -3-

     Gibson argues that the district court erred by failing to

inform him that he was ineligible for parole.      The district court

had no duty to inform Gibson of his parole eligibility vel non.

See FED. R. CRIM. P. 11.   Consequently, there is no error in

connection with this omission.

     Gibson contends that his Fourth and Fifth Amendment rights

were violated in connection with his arrest and that the evidence

was insufficient to support his guilty plea.      These claims were

waived by the entry of Gibson’s plea.       See United States v.

Hanyard, 762 F.2d 1226, 1229-30 (5th Cir. 1985).      We thus decline

to consider them.   We likewise decline to consider Gibson’s claim

of ineffective assistance of counsel in this direct criminal

appeal.   See United States v. Miller, 406 F.3d 323, 335-36 (5th

Cir.), cert. denied, 126 S. Ct. 207 (2005).

     Gibson has shown no error in connection with the district

court’s judgment.   Accordingly, that judgment is AFFIRMED.